Proceeding under article 78 of the Civil Practice Act. Appeal from order reversing a determination of the board of appeals of the Incorporated Village of East Rockaway, which determination denied respondent’s application for a variance on the ground of practical difficulties and unnecessary hardship, and granting a variance and directing the issuance of a building permit. Order reversed on the law and the facts, with fifty dollars costs and disbursements, proceeding dismissed and the decision of the board of appeals reinstated and confirmed. The record before the board does not contain a showing that respondent’s parcel of land may not be profitably utilized for a conforming use. There was no formal or informal proof of this character from a qualified person. (People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280, 287; Matter of Otto v. Steinhilber, 282 id. 71.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.